Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-24-2008

USA v. Johnson
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1336




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Johnson" (2008). 2008 Decisions. Paper 1396.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1396


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-164                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 08-1336


                           UNITED STATES OF AMERICA

                                             v.

                           TIMOTHY CARL JOHNSON,
                                                    Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                             (D.C. Civil No. 06-cr-00419)
                      District Judge: Honorable J. Curtis Joyner
                     ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 20, 2008

               Before: AMBRO, FUENTES and JORDAN, Circuit Judges

                             (Opinion filed: March 24, 2008)


                                        OPINION


PER CURIAM

      Timothy Carl Johnson appeals pro se from an order of the United States District

Court for the Eastern District of Pennsylvania denying his motion to dismiss filed

pursuant to Rule 12(b)(3)(B) of the Federal Rules of Criminal Procedure. We will affirm.
       Johnson pled guilty to a charge of bank robbery in the District Court, and he was

sentenced to a 151 month prison sentence in May 2007. Johnson filed an appeal in this

Court, but the appeal was dismissed at his request on October 23, 2007. See C.A. No. 07-

2633. Johnson then filed in the District Court a motion “to dismiss the indictment

returned against him for lack of subject-matter jurisdiction pursuant to Federal Rule of

Criminal Procedure 12(b)(3)(B).” Criminal Rule 12 provides in pertinent part that “at any

time while the case is pending, the court may hear a claim that the indictment or

information fails to invoke the court’s jurisdiction or to state an offense.” Fed. R. Crim.

P. 12(b)(3)(B). In his motion, Johnson contended that his criminal judgment is void

because the criminal jurisdiction statute, 18 U.S.C. § 3231, was never enacted into

positive law and is unconstitutional.1

       This argument is without merit. Section 3231 of title 18 provides: “The district

courts of the United States shall have original jurisdiction, exclusive of the courts of the

States, of all offenses against the laws of the United States.” Therefore, where an

indictment charges a defendant with violating the laws of the United States, section 3231

provides the district court with subject matter jurisdiction and empowers it to enter

judgment on the indictment. The 1948 amendment to that statute, Public Law 80-772,

passed both houses of Congress and was signed into law by President Truman on June 25,



   1
     Johnson raises other issues, e.g., claims based on ineffective assistance of counsel
and prosecutorial misconduct, but all his claims rely on the underlying premise that
section 3231 was void ab initio.
                                              2
1948. See United States v. Risquet, 426 F. Supp. 2d 310, 311 (E.D. Pa. 2006). The

statute relied upon for jurisdiction in this case was properly enacted and is binding.

Section 3231 provides the district court with subject matter jurisdiction over robbery

charges such as Johnson’s. See, e.g., United States v. Corley, 500 F.3d 210, 213 (3d Cir.

2007).

         We will summarily affirm the order of the District Court denying Johnson’s Rule

12(b)(3)(B) motion to dismiss the indictment for lack of jurisdiction.




                                              3